Citation Nr: 1124011	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  01-06 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than November 6, 1998 for the award of a 30 percent disability rating for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Dennis L. Friedman, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from October 1973 to October 1976.  

This appeal to the Board of Veterans' Appeals (Board) is from a June 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  During the course of the appeal the Veteran has expressed disagreement with the effective date assigned for a 30 percent rating hemorrhoids.  

The effective date issue on appeal was previously before the Board.  Specifically, the Board remanded the case in July 2004 and July 2007 for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.

In February 2002, the Veteran testified at a hearing before a Decision Review Officer (RO hearing).  In March 2004, the Veteran presented testimony at a hearing at the RO (Travel Board hearing), chaired by a Veterans Law Judge who has since retired.  Subsequently, the Veteran chose to have another hearing before a different Veterans Law Judge who would ultimately decide this appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010) (the Board member who conducts the hearing will participate in making the final determination of the claim).  As such, in February 2006 and again in February 2011, the Veteran was able to present additional testimony at hearings before the undersigned Veterans Law Judge at the Central Office in Washington, DC.  Transcripts of all four hearings are associated with the claims folder.  

The issues of (1) entitlement to an increased rating for hemorrhoids and (2) entitlement to a temporary total disability rating from November 1, 1984 to February 28, 1985 due to convalescence following surgery pursuant to 38 C.F.R. § 4.30 have been raised by the record, but have not been adjudicated by the AOJ.  See February 2010 and February 2011 attorney letters.  Thus, the Board does not have jurisdiction over either issue, and they are referred to the AOJ for appropriate action.  

The Board emphasizes that with regard to the issue of an increased rating for hemorrhoids - this issue was previously on appeal and adjudicated by the Board in a July 2004 Board decision.  It is therefore no longer before the Board at this time.    


FINDINGS OF FACT

1.  The RO granted service connection for hemorrhoids in a May 1977 rating decision.  The Veteran perfected an appeal of the initial rating assigned for hemorrhoids to the Board.  The Board in a December 1977 decision confirmed the RO's denial of a higher rating for hemorrhoids.  The Veteran was given notice of this Board decision, but did not request reconsideration of the Board decision, no further appeal of the December 1977 decision existed, and that decision became final.  

2.  Under the applicable rating criteria, the Veteran did not meet the requirements for a higher 30 percent rating for hemorrhoids until October 30, 1984 - the date of entitlement.    

3.  In the present case, the date entitlement arose (October 30, 1984), is later than the date of receipt of the informal, pending increased rating claims (June 28, 1979 and December 8, 1982).  Therefore, the proper effective date for the award of a 30 percent rating for hemorrhoids is October 30, 1984 - the date of entitlement.    

4.  It is not factually ascertainable the Veteran met the requirements for a higher 30 percent rating for a hemorrhoid disorder during the one-year periods immediately preceding his June 28, 1979 or December 8, 1982 informal claims for increase.  



CONCLUSIONS OF LAW

1.  The December 1977 Board decision that denied a higher initial rating for hemorrhoids is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104 (2010).

2.  The requirements are met for an earlier effective date of October 30, 1984, for the award of a 30 percent rating for a hemorrhoid disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(p), 3.102, 3.155(a), 3.157(b), 3.159, 3.160(c), 3.400, 4.114 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) expanded VA's duties to notify and assist Veterans in developing their claims.  See 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  VA is required to inform the Veteran of the type of evidence needed to substantiate his claim, including apprising him of whose specific responsibility - his or VA's, it is for obtaining this supporting evidence.  Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).

Here, though, the VCAA arguably has no effect on this effective date appeal since it can be argued that resolution of this issue is solely one of statutory interpretation such that the claim is barred as a matter of law.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 2002).  See, too, Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-2004 (June 23, 2004).  

In any event, review of the claims folder reveals compliance with the VCAA.  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in August 2007.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate the earlier effective date issue; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   Furthermore, the August 2007 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Finally, the Board observes that the Veteran and his attorney have also demonstrated actual knowledge of precisely what evidence he would need to submit to substantiate his earlier effective date appeal.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim).  In particular, the July 2007 Board remand advised the Veteran of VA's pertinent earlier effective date laws.  Also, the Veteran is now represented by an attorney who has submitted pertinent argument on the Veteran's behalf.  See e.g., January 2008, February 2010, and February 2011 attorney letters.    

As such, the Board concludes prejudicial error in the timing or content of VCAA notice has not been established.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).

As for the duty to assist, the RO has secured the Veteran's service treatment records (STRs), relevant VA outpatient treatment records, and VA medical examinations.  The Veteran has submitted personal statements, attorney argument, private medical evidence from the 1980s, a VA letter from 1985, and hearing testimony.  In April 2009, VA indicated it was able to secure additional VA treatment records dated from December 1982 to April 2002.  Nonetheless, VA was not able to secure any additional VA treatment records dated from October 1976 to December 1982.  VA must continue to obtain such records unless it is documented that the records do not exist or that further efforts would be futile.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2), (c)(3) (2005).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Since VA clearly indicated it was unable to retrieve any outstanding VA treatment records, there is no further basis to undertake additional attempts to retrieve these records.  In summary, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  

Governing Law and Regulations for Effective Dates for Increased Ratings

The effective date provisions for awards of increased disability compensation include a general rule which is that an award based on a claim for an increased rating "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The corresponding VA regulation expresses this rule as "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1).

The law provides an exception to this general rule governing claims "for increase." 38 U.S.C.A. § 5110(a), (b)(2).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is factually ascertainable that the increase occurred as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 982-84 (Fed. Cir. 2010).  See also Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134- 135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

Thus, three possible dates may be assigned depending on the facts of the case:

(1) If an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) If an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) If an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

See again Gaston, 605 F.3d at 982-8; Harper, 10 Vet App at 126.  

In addition, the Court has indicated that it is axiomatic that the fact that must be found in order for entitlement to an increase in disability compensation to arise, in other words, that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Therefore, determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred or was "ascertainable".  38 C.F.R. §§ 3.155, 3.400(o)(2) (2010); Hazan, 10 Vet. App. at 521.  

The applicable statutory and regulatory provisions require that VA look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373  (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  But in determining whether an informal claim has been made, VA is not required to read the minds of the Veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

"Date of receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  

Once a formal compensation claim has been allowed, receipt of certain medical evidence will be accepted as an informal claim for an increased rating.  38 C.F.R. § 3.157(b).  Such evidence includes a report of VA outpatient or hospital examination or report of admission to a VA hospital.  38 C.F.R. § 3.157(b)(1).  When the evidence in question is VA medical evidence, the effective date of the claim is the date of treatment.  Id.  These provisions apply only when such reports relate to examination or treatment of a service-connected disability or when a claim specifying the benefit sought is received within one year from the date of the examination, treatment, or admission.  Id.  When medical evidence is from a private physician, the effective date of the claim will be the date of receipt of such evidence.  38 C.F.R. § 3.157(b)(2).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending claims doctrine provides that a claim remains pending in the adjudication process-even for years-if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  The Court has recently confirmed that raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) (recent Federal Circuit cases have not overruled the pending claim doctrine articulated in Norris); Myers v. Principi, 16 Vet. App. 228, 236 (2002) (since VA failed to issue SOC after valid NOD was filed, the original claim was still pending and is relevant to determining the effective date of a service connection award); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability).  

Appellate review of a rating decision is initiated by a NOD and completed substantive appeal after a SOC has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal renders a rating decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  If the Board issues a decision, on appeal, confirming the RO's decision, then the Board's decision subsumes the RO's decision.  38 C.F.R. § 20.1104.  Moreover, if the Board's decision is not timely appealed, then it, too, is final and binding based on the evidence then of record.  38 C.F.R. § 20.1100.

Analysis - Earlier Effective Date 

The Veteran was originally granted service connection for hemorrhoids in a May 1977 rating decision.  From October 9, 1976 (the day after discharge from service) to November 6, 1998, his hemorrhoid disorder is rated as 0 percent disabling.  From November 6, 1998 to the present, his hemorrhoid disorder is rated as 30 percent disabling.  

The Veteran's increased rating claim for a hemorrhoid disorder was received on November 6, 1998.  The RO granted an increased 30 percent rating in the June 2000 rating decision on appeal.  The RO established an effective date of November 6, 1998 for the 30 percent rating, the date of receipt of his increased rating claim.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The Veteran expressed disagreement with the effective date assigned for the 30 percent rating.  The effective date appeal has now reached the Board.  

For the 0 percent rating, the Veteran's hemorrhoid disorder has been rated under 38 C.F.R. § 4.114, Diagnostic Code 7336 (hemorrhoids).  For the 30 percent rating, his hemorrhoid disorder has been rated under 38 C.F.R. § 4.114, Diagnostic Code 7332 (impairment of sphincter control of the rectum and anus).  

Diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in that area, as indicated in the instruction under the title Diseases of the Digestive System, do not lend themselves to distinct and separate disability ratings without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113.  Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Under Diagnostic Code 7336 for hemorrhoids, whether external or internal, mild or moderate hemorrhoids warrant a 0 percent rating.  Hemorrhoids evidencing frequent recurrences that are large or thrombotic, irreducible, with excessive redundant tissue warrant a 10 percent rating.  Finally, hemorrhoids with persistent bleeding and secondary anemia or fissures warrant a 20 percent rating.  38 C.F.R. § 4.114.  

Under Diagnostic Code 7332 for impairment of sphincter control of the rectum and anus, a 10 percent disability rating is assigned when there is constant slight or occasional moderate leakage.  A 30 percent disability evaluation is contemplated for impairment of sphincter control characterized by occasional involuntary bowel movements necessitating wearing of a pad.  A 60 percent disability evaluation is assigned for extensive leakage and fairly frequent involuntary bowel movements, and complete loss of sphincter control warrants a 100 percent disability rating.  38 C.F.R. § 4.114.  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran seeks an effective date earlier than November 6, 1998 for the award of his 30 percent rating for his hemorrhoid disorder.  The Veteran and his attorney seek an earlier effective date of (1) October 12, 1976, based on the date the RO received the Veteran's original service connection claim for hemorrhoids; (2) June 28, 1979, based on the date VA received an Informal Hearing Presentation (IHP) from the Veteran's representative requesting an increased rating for hemorrhoids; (3) October 30, 1984, based on an increase in the severity of the Veteran's symptoms after surgery by a private physician was performed on this date; or (4) February 6, 1985, based on the date his private physician informed VA of surgerical procedures performed on the Veteran's hemorrhoids in October 1984 and January 1985.  See January 2008, February 2010, and February 2011 attorney letters; September 2004 NOD; October 2005 Veteran's statement; and all hearing testimonies.  

Upon review of the evidence, an effective date of October 30, 1984, but no earlier, is warranted for the award of a 30 percent rating for hemorrhoids.  

The Veteran was discharged from service in October 1976.  Shortly thereafter, he filed a formal claim of service connection for a hemorrhoid disorder.  The RO granted service connection for a hemorrhoid disorder in a May 1977 rating decision, assigning a zero percent rating.  The Veteran expressed disagreement with the initial zero percent rating assigned.  The Veteran perfected his appeal to the Board.  In a December 1977 Board decision, the Board confirmed the RO's denial of a higher initial rating greater than zero percent.  The Veteran was given notice of the Board's denial with his procedural and appellate rights at his address of record, but he did not request reconsideration of the Board decision.  There was no indication that the letter was returned or not received by the Veteran.  Therefore, the Board's December 1977 decision, which subsumes the prior RO decision, is final as to his initial increased rating claim.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104.  

Unless the Chairman of the Board orders reconsideration, all decisions of the Board are final on the date stamped on the face of the decision.  38 C.F.R. 
§ 20.1100; see also 38 U.S.C.A. § 7103(a); Hayslip v. Principi, 364 F.3d 1321, 1326 (Fed. Cir. 2004).  Because the Chairman did not order reconsideration of the Board's December 1977 decision, it is final.

The Board's December 1977 denial of a higher rating above 0 percent for his hemorrhoid disorder represents the last prior final adjudication of his higher rating claim.  See Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008); Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008).  See also 38 C.F.R. §§ 3.160(c) (defining a "pending claim" as one that "has not been finally adjudicated").  Here, the Board has determined the December 1977 Board decision to be final.  Finality determinations contained within that decision or within other prior decisions that denied a higher rating for his hemorrhoid disorder final can only be addressed through a claim of clear and unmistakable error (CUE) as to those decisions.  See 38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1400 (2010).  For the Board to address such finality determinations without a claim of CUE before it would be ultra vires.  See Juarez and Williams, supra.  

In order for the Veteran to be awarded an effective date based on the earliest October 1976 claim, he or she has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  The issue of CUE in the final December 1977 Board decision has not been raised by the Veteran or his attorney, and has not been adjudicated by the RO.  Therefore the issue of CUE is not before the Board at this time.  The Board has an obligation to read pro se filings liberally.  This obligation applies both to proceedings appealing an RO decision and to proceedings alleging CUE in a final decision of the Board.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Comer v. Peake, 552 F.3d 1362, 1368 (Fed. Cir. 2009).  But this obligation does not extend to filings by counsel.  Andrews v. Nicholson, 421 F.3d 1278, 1283-84 (Fed. Cir. 2005).  It is notable that in the present case, the Veteran is represented by an attorney, and his attorney has never alleged CUE in the December 1977 Board decision.  

Absent CUE, it follows then that the critical issue in this case is whether the Veteran is entitled to an earlier effective date after the final December 1977 Board decision but before the current November 6, 1998 effective date assigned.  38 C.F.R. §§ 3.1(p), 3.155(a); LaLonde, 12 Vet. App. at 382.  That is, the Board must now determine whether there was an earlier, pending claim for an increased rating for hemorrhoids, subsequent to the December 1977 Board decision, but prior to the already recognized November 6, 1998 claim.  38 C.F.R. §§ 3.1(p), 3.155(a), 3.400.  

In the present case, the Board sees the Veteran's representative submitted an Informal Hearing Presentation (IHP), received by VA on June 28, 1979, requesting an increased rating for hemorrhoids.  The Board agrees with the Veteran that this June 1979 statement constitutes an informal claim for benefits.  That is, this communication from the Veteran's representatives indicates an intent to apply for VA benefits and identifies the benefit sought.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  In addition, after the final December 1977 Board decision, a VA treatment record dated on December 8, 1982 reveals treatment for the Veteran's hemorrhoids.  Further VA treatment records dated throughout 1983 reveal further treatment for hemorrhoids.  The Board concludes that the December 1982 VA treatment note therefore constituted another informal claim for increase for hemorrhoids subsequent to the final Board decision.  See 38 C.F.R. § 3.157(b)(1) (in certain circumstances, receipt of VA medical evidence may be accepted as an informal claim for increase); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Both the June 28, 1979 IHP and the December 8, 1982 VA treatment record would clearly constitute new informal claims for an increased rating for hemorrhoids.  See 38 C.F.R. §§ 3.155, 3.157(b), 3.400(o)(2).  Yet the RO responded to neither the June 28, 1979 nor the December 8, 1982 informal claims.  A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending claims doctrine provides that a claim remains pending in the adjudication process-even for years-if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  The Court has recently confirmed that raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) (recent Federal Circuit cases have not overruled the pending claim doctrine articulated in Norris); Myers v. Principi, 16 Vet. App. 228, 236 (2002) (since VA failed to issue SOC after valid NOD was filed, the original claim was still pending and is relevant to determining the effective date of a service connection award); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability).  

Therefore, for purposes of determining the effective date of the higher 30 percent rating, the June 28, 1979 IHP and the December 8, 1982 VA treatment record are  informal pending claims, which are part of the current claim stream, since neither was finally adjudicated by the RO or Board.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400.  Now that the date of the two earlier pending claims has been established, the Board must identify when the date of entitlement was.  In this regard, the effective date of an award of increased compensation shall be date of claim or date entitlement arose, whichever is the later date.  See 38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(o)(1).  As to the date of entitlement, under Diagnostic Code 7332, for impairment of sphincter control of the rectum and anus, a 30 percent disability evaluation is contemplated for impairment of sphincter control characterized by occasional involuntary bowel movements necessitating wearing of a pad.  Under Diagnostic Code 7336 for hemorrhoids, a 30 percent rating is not available as 20 percent is the maximum.  

As to the date of entitlement, the Board finds that the date of entitlement is the date of the October 30, 1984 private surgery for hemorrhoids.  The Veteran has stated on numerous occasions that he did not have occasional involuntary bowel movements necessitating wearing of a pad until after his private October 30, 1984 surgery for hemorrhoids.  That is, after his October 1984, surgery, the Veteran has repeatedly stated that certain aspects of his hemorrhoid condition became more "severe" since he developed stool incontinence and the need for absorbent pads.  See November 1998 claim; April 1999 and February 2002 VA rectal examinations; February 2010 Declaration of Veteran; February 2010 hearing testimony at page 5; February 2011 hearing testimony at pages 4, 11.  Significantly, VA treatment records dated in 1982 and 1983, prior to the October 1984 surgery, support this assessment, as they only document symptoms of itching, pain, and bleeding due to hemorrhoids, but not incontinence.  Here, the date entitlement arose (October 30, 1984) is later than the date of the earliest pending claim (June 28, 1979).  Therefore, October 30, 1984 is the proper effective date for his 30 percent rating for hemorrhoids in the present case.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(o)(1).   

Incidentally, the claims folder reveals no evidence showing that a 30 percent rating was ascertainable within the one-year period before the receipt of either the June 28, 1979 or December 8, 1982 claims for increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  There are simply no records of treatment for hemorrhoids in the one-year periods prior to the June 28, 1979 or December 8, 1982 informal claims.  That is, there is no evidence of impairment of sphincter control characterized by occasional involuntary bowel movements necessitating wearing of a pad during these time periods, which is required for a 30 percent disability evaluation under Diagnostic Code 7332.   

Therefore, in this case, the date entitlement first arose for a 30 percent rating (October 30, 1984), is clearly later in time than the date of receipt of either informal increased rating claim (June 28, 1979 and December 8, 1982).  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(o)(1).  As such, the date of entitlement - October 30, 1984, is the proper effective date.  There is no legal basis for any earlier effective date.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

An earlier effective date of October 30, 1984, for the award of a 30 percent rating for hemorrhoids is granted, subject to the law and regulations governing the payment of VA monetary benefits.    




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


